Citation Nr: 1201071	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  07-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right leg disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to February 2002.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at a September 2008 travel Board hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the claims file.  

In an August 2009 decision, the Board affirmed the RO's denial of the benefit on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In January 2011, the Court vacated the Board's August 2009 decision and remanded the case to the Board for readjudication in compliance with the Court's memorandum decision.  The case is once again before the Board.  

The issue of entitlement to service connection for a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the RO denied service connection for right leg disability.

2.  Evidence received since the September 2003 rating decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right leg disability.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision which denied service connection for a right leg disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the September 2003 rating decision is new and material; the claim of entitlement to service connection for a right leg disability, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

A claimant may reopen a finally adjudicated claim by presenting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  

VA has met its duty to notify and assist the Veteran in this case.  In a September 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The September 2006 letter also provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection.

The Veteran's service treatment records, lay statements, and Board hearing transcripts have been associated with the claims file.  The Board notes that the Veteran has not been afforded a VA examination in this case.  38 C.F.R. 
§ 3.159(c)(4) (2011).  However, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

B.  Law and Analysis

The RO previously considered and denied the Veteran's claim for service connection for a right leg disability in an unappealed September 2003 rating decision. 

The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

With respect to service department records, 38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2011).

The Board notes that in January 2008, the Veteran submitted findings from his Physical Evaluation Board proceedings and in September 2008, he submitted a disability severance pay worksheet.  These service department records were not previously associated with the claims file.  Physical Evaluation Board proceedings show that the Veteran was found unfit for service due to exercise-induced compartment syndrome of the left leg which was preexisting.  A disability severance pay worksheet shows the manner in which the Veteran's severance pay was computed.  Neither of these records pertain to the Veteran's claimed right leg disability, and service treatment records already established that the Veteran was discharged from active duty as a result of exertional compartment syndrome of the left leg.  The Board finds, therefore, that these additional service department records are not relevant to the Veteran's claim and the provisions of 38 C.F.R. § 3.156(c) are not for application. 

The last final decision in this case was in September 2003.  In that decision, the RO denied the Veteran's claim for service connection because there was no evidence of a chronic right leg disability during service and no evidence of a current right leg disability.  Thus, the Board finds that new and material evidence in this case must indicate that the Veteran has currently diagnosed right leg disability that may be related to service.

Evidence received subsequent to the September 2003 rating decision in relation to the Veteran's claim includes copies of his service treatment records, findings from his Physical Evaluation Board proceedings, a disability severance pay worksheet, a medical article on compartment syndrome, various lay statements, and Board hearing testimony.  With the exception of the Veteran's service treatment records which were previously of record, this evidence is new in that it has not previously been received or presented.

As the Board has already discussed above, findings from the Veteran's Physical Evaluation Board proceedings and a disability severance pay worksheet do not pertain to the Veteran's claimed right leg disability, and service treatment records already established that the Veteran was discharged from active duty as a result of exertional compartment syndrome of the left leg.  A medical article on compartment syndrome submitted by the Veteran is not material as it does not address the facts of this particular Veteran's case with a sufficient degree of medical certainty.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The Board finds, however, that the additional lay evidence and lay testimony submitted by the Veteran is material.  The Veteran reported that he was seen for pain in both legs in service.  He reported that he was seen by a muscle specialist for testing while in service.  He indicated that although both legs were symptomatic, because the testing procedure was invasive and painful, he had testing done only on the left leg which was worse at that time.  The Veteran reported that he was informed that his legs would worsen without surgery.  He reported that he declined surgery and instead opted for a medical discharge.  The Veteran reported that he worked in construction after service and began experiencing the same symptoms he had in service.  He indicated that he saw a specialist a few years prior at the time of a November 2010 Board hearing; however, he could not afford the compartment compression testing necessary for diagnosis.  Lay evidence shows that the Veteran had right leg symptomatology in service, and continued symptomatology after service.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  

Accordingly, the Veteran's claim of entitlement to service connection for a right leg disability is reopened; however, as explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

ORDER

The claim of entitlement to service connection for a right leg disability is reopened; to this extent only, the appeal is granted.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran indicated during the September 2008 Board hearing that he saw a specialist on one occasion in conjunction with his claimed right leg disability.  He indicated that compartment compression testing was not done, and therefore a definitive diagnosis was not rendered.  The private specialist's report has not been received by the Board and may be probative in this case.  The RO/AMC should secure an Authorization and Consent to Release Information from the Veteran and attempt to obtain any identified private treatment reports.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

The Veteran has reported that both legs were symptomatic in service.  He indicated that compartment compression testing by a muscle specialist was only done on the left leg in service because the testing procedure was invasive and painful.  He was informed that his legs would worsen without surgery.  The Veteran reported that he declined surgery and instead opted for a medical discharge.  The Veteran reported that he worked in construction after service and began experiencing the same symptoms he had in service.  

The Veteran has not been afforded a VA examination to address his claimed right leg disability.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran has a current right leg disability etiologically related to service.  

The Board notes that in providing an opinion, the VA examiner should consider lay evidence provided by the Veteran.  In that regard, the Veteran is competent to report his symptomatology in service.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the name and address of the medical care provider identified by the Veteran during his September 2008 Board hearing.  After securing the necessary release, the RO/AMC should obtain these records.  If the search for such records has negative results, documentation to that effect must be added to the claims file.  The RO/AMC should inform the Veteran that he may submit any such records directly to the RO. 

2.  After all available records have been associated with the claims file, the Veteran should be afforded the appropriate VA examination(s) to determine if he has a current right leg disability etiologically related to service.  The claims folder must be made available to the examiner along with a copy of this remand.  The examiner must review the entire claims folder to include available service records and lay testimony provided by the Veteran.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.

The examiner should identify any current right leg disabilities and should state, based on the available evidence, whether it is at least as likely as not that any such disability is etiologically related to the Veteran's military service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should specifically address the Veteran's lay statements with respect to his in-service symptomatology. 

3.  When the development has been completed, the RO/AMC should review the claim for service connection based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


